Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 6, 2011, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant left his employment as a finish polisher without good cause. Claimant had previously been disciplined for fighting a coworker, and was summoned to a meeting to discuss further incidents between him, the coworker and the coworker’s father. During the course of that meeting, he stood up, removed his identification badge and placed it on the conference table, and informed the employer’s human resources manager that he was “going to make this easy for you [and] solve the problem.” Claimant was then escorted from the building because his actions were perceived as a resignation. Indisputably, claimant was never told that he was being discharged. It is well established that “neither criticism of one’s job performance nor quitting in anticipation of discharge constitutes good cause for resignation” (Matter of Hull [Commissioner of Labor], 77 AD3d 1012, 1013 [2010]). Inasmuch as the manager testified that claimant had not been discharged and that continuing work was available to him, we perceive no reason to disturb the Board’s decision (see id.; Matter of Orrijola [Commissioner of Labor], 55 AD3d 1201, 1202 [2008]).
Peters, P.J., Lahtinen, Stein and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.